DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, and 7-9, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1; “the one or more partitions adapted to receive liquid-cooled information technology (IT) equipment” asserted in line(s) 3-4 is unclear; whereas it cannot be ascertained if and/or how the partition(s) receive IT equipment since the purpose, function of the partition is unspecified and unclaimed; wherein as depicted the partition does not make contact with the equipment and is not otherwise disclosed in such as structural manner to functionally receive the equipment; whereas the disclosure only points to i.e. a partition 204-Fig. 2 adapted to receive equipment as depicted by server(s) in Fig. 1 which does not present any associations between the server and any depicted partition.  Note: as best understood, it appears the server(s) are defined within or in-part interior to the partition.  Regarding claim 7; “the hinge” is asserted in line 4, and hinges is asserted in line 2, and thus it cannot be ascertained if the one hinge or hinges is intended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3-4, and 7-8, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Campbell 2014/0133096).
Regarding Claim 1; Campbell discloses an information technology (IT) rack (whereas 700 includes electronics rack 701-Fig. 7A—as set forth by para. 0065) comprising: an equipment enclosure including a front, a rear, and one or more partitions, the one or more partitions adapted to receive liquid-cooled information technology (IT) equipment (whereas 701 includes a door-705 at a front, a door 720 at a rear, and partition(s) defined by one or more sub-housings, drawers or compartments—as set forth by para. 0025); and at least one cooling door positioned on the rear of the equipment enclosure (via 720), the at least one cooling door having therein a heat exchanger (730 and/or 740—as set forth by para. 0067), the heat exchanger being fluidly coupled to the liquid cooling system of at least one of the one or more pieces of liquid-cooled IT equipment (as set forth by para.’s 0065-0069—as further depicted by Fig. 7B—where the heat exchanger is fluidly coupled to immersion cooled electronics defined by 712 via supply and return manifold(s) 761, 762 and supply and vapor liens 761, 762 coupled thereto); wherein the at least one cooling door is movable (as constituted by the rear door-720 is hingedly coupled to the rack via 725) between: a first position where the cooling door extends across the rear of at least one partition so that air from the interior of the at least one partition flows through the cooling door (a first closed door position--as depicted by Fig. 7A—as set forth by para. 0072—wherein 785 constitutes baffles or ducting airflow from within the electronics rack the airflow opening-741 and perforated plate-790 of the door assembly 720-as further depicted by Fig. 7C—para. 0065), and a second position where air from outside the equipment enclosure flows through the cooling door (whereas 7B depicts the door in an opened second position and atleast constitutes ambient airflow through the opening-741 and perforated plate-790 of the door assembly 720).  

Regarding Claim 3; Campbell discloses the IT rack of claim 1 wherein the equipment enclosure comprises a pair of individual IT racks, each individual IT rack forming a partition (whereas Fig.’s 1 and 3 depicts atleast a pair of racks; whereas each rack constitutes defining the one or more sub-housings, drawers or compartments—as set forth by para. 0025).  

Regarding Claim 4; Campbell discloses the IT rack of claim 1 wherein the at least one cooling door extends across a single partition (as defined by the door-720 extends the width of the rack and constitutes extending across the partition).  
Regarding Claim 7; Campbell discloses the IT rack of claim 1 wherein the at least one cooling door is coupled to the rear of the enclosure by a hinge and where the at least one cooling door moves between its first position and its second position by rotating about the hinge (as already set forth via 725—para. 0065), except explicitly disclosing the hinge is hinges.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hingedly coupled door along the edge of the rack may denote more than one hinge along different portions of the edge so as to securely and efficiently pivot the door without damage thereto, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 8; Campbell discloses the IT rack of claim 7, except explicitly wherein the fluid coupling between the heat exchanger in each cooling door and its corresponding IT equipment is routed through at least one of the hinges.  However, Campbell discloses fluid coupling between the heat exchanger in each cooling door and its corresponding IT equipment is routed through at least one of the hinges (as depicted by Fig.’s 7-9—whereas doors 732, 734 are hingedly mounted and includes swivel connections 801, 811 provided coaxially to respective hinge axes 731,733 for fluid connectivity between manifolds and electronic drawers—as disclosed by col. 9, lines 53-62), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the door as two doors fluidly couplings between the heat exchanger and the equipment since it was known in the art that that supply and return lines will not hinder the opening and closing or the doors—as set forth by col.10 line 6-9.

Allowable Subject Matter
Claim 9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 9; the IT rack of claim 1 wherein the IT rack includes at least one additional equipment enclosure and a fan region positioned between at least one pair of equipment enclosures, the fan region adapted to receive one or more fan units to entrain air from the one or more equipment enclosures and exhaust the air from the rear of the fan region. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COURTNEY L SMITH/Primary Examiner, Art Unit 2835